UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                                No. 02-11112
                              Summary Calendar


                              RALF MONDONEDO,

                                                       Plaintiff-Appellant,

                                     versus

          121 COMPRADES LTD., A Texas Limited Partnership,
                 doing business as La Hacienda Ranch,

                                                        Defendant-Appellee.


            Appeal from the United States District Court
                 for the Northern District of Texas
                          (4:00-CV-1867-Y)

                            February 24, 2003

Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Ralf Mondonedo appeals, pro se, the summary judgment awarded

121   Comprades   Ltd.   on    his     Title   VII    race   discrimination,

retaliatory    discharge,     and    hostile   work    environment   claims.

Mondonedo was a bartender at La Hacienda Ranch from 17 August 1997

until 19 April 2000, when he was terminated.

      A summary judgment is reviewed de novo.                E.g., Tolson v.

Avondale Industries, Inc., 141 F.3d 604, 608 (5th Cir. 1998).            The


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment is proper if there are no material fact issues and the

movant is entitled to a judgment as a matter of law.        FED. R. CIV.

P. 56(c).   No authority need be cited for the rule that the record

and all inferences drawn from it are viewed in the light most

favorable to the non-movant. Based upon our review of the record

and briefs, the summary judgment is affirmed essentially for the

reasons stated by the district court.

     Further, the district court did not abuse its discretion in

denying Mondonedo’s FED. R. CIV. P. 56(f) continuance motion.         See,

eg., Liquid Drill, Inc. v. U.S. Turnkey Exploration, Inc., 48 F.3d

927, 930 (5th Cir. 1990). As a basis for the Rule 56(f) motion,

Mondonedo   claims   121   Comprades   submitted   false   and   coerced

affidavits or otherwise acted in bad faith; this contention has no

merit.

                                                           AFFIRMED




                                   2